DETAILED ACTION
3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed November 14, 2019. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurensou et al. (US 2010/0204174) in view of Tuttolomondo 
With regards to instant claim 1, Laurensou et al. teach treating wound administering the a polysulphated oligosaccharide (i.e., a potassium sucrose octasulfate salt, see claim 13, as required by instant claims 1, 4-6), to the wound directly (see abstract, as required by instant claim 7) and is present in a dressing (see 0088 as required by instant claim 9) to arterial ulcers (ulcers mainly on the lower leg or foot), diabetic ulcers. With regards to instant claim 2, the administration of the synthetic polysulphated oligosaccharide will promote healing intrinsically.  Additionally, Laurentsou teaches the dressing is coated and netted with elastomeric  mass (see 0034, as required by instant claim 10).
However fails to teach the patient is arteriopathic and the concentration of the synthetic polysulphated oligosaccharide as required by instant claims 1 and 3.  
Tuttolomondo et al. teach that diabetic foot ulcers have been extensively reported as vascular complications of diabetes and one such complication is arteriopathy (see abstract). 
Apert teaches topical composition comprising 1-4 monosaccharide  for administration on wounds at a concentration varying from 0.001 g/l to 50.0 g/l which upon conversion will have the concentration equal or greater than 70 mg/ml as required by instant claim 3.
Therefore it would have been obvious to one of ordinary skill in the art to treat arteriopathic patients with diabetic foot ulcer with a reasonable expectation of success by including the teachings of Tuttolomondo since arteriopathy is one of the major .
  

Claims 1-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabre et al. (US 20120245120) in view of in view of Tuttolomondo et al. (World J. orthop (2015) 6(1): 62-76 and further in view of Apert et al (US 9241890)
 Fabre teaches with regards to instant claims 1-2, 4, 7-8  administering zinc sucrose octasulfate (see 0062) to diabetic  foot ulcer (see 0069) and thus in a concentration to promote healing (see 0060, 0064 and 0069, as required by instant claim 2) in the form of a gel (as required by instant claim 7).
 However Fabre fails to teach the patient is arteriopathic and the concentration of the synthetic polysulphated oligosaccharide as required by instant claims 1 and 3.  
Tuttolomondo et al. teach that diabetic foot ulcers have been extensively reported as vascular complications of diabetes and one such complication is arteriopathy (see abstract). 
Apert teaches topical composition comprising 1-4 monosaccharide  for administration on wounds at a concentration varying from 0.001 g/l to 50.0 g/l (see col. 4, lines 1+) which upon conversion will have the concentration equal or greater than 70 mg/ml as required by instant claim 3.


No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        02/19/21